Name: Commission Regulation (EEC) No 2837/77 of 16 December 1977 amending Regulation (EEC) No 1188/77 on communication by Member States to the Commission of data relating to imports and exports of certain agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 327/20 Official Journal of the European Communities 20 . 12. 77 COMMISSION REGULATION (EEC) No 2837/77 of 16 December 1977 amending Regulation (EEC) No 1188/77 on communication by Member States to the Commission of data relating to imports and exports of certain agricultural products Whereas Regulation (EEC) No 1188/77 of 3 June 1977 on communication by Member States to the Commission of data relating to imports and exports of certain agricultural products (4 ) lays down for which products communication shall be made ; whereas further information is necessary for implementing the common agricultural policy in respect of certain products ; whereas Regulation (EEC) No 1188/77 should be amended to cover such products and to reflect the nomenclature of the Common Customs Tariff applicable from 1 January 1978 ; Whereas the measures provided for this Regulation are in accordance with the opinions of all the relevant management committees , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 2560/77 (2 ), and in particular Article 24 thereof, and the corresponding provisions of the other Regulations establishing a common organ ­ ization of the market in respect of agricultural products, Having regard to Council Regulation (EEC) No 1111 /77 of 17 May 1977 laying down common provi ­ sions for isoglucose (3), and in particular Article 10 thereof, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1188 /77 shall be amended as follows : 1 . Article 1 ( 1 ) (A), shall be replaced by the following : 'A. Trade with third countries : (a) for all products mentioned in Annex I : quantities ; and (b) for products mentioned under " I. Pigmeat", " II . Beef and veal", " III . Eggs and poultry", "VII . Seeds" and "VIII . Hops" in Annex I : statistical value , broken down according to the nomenclature of goods for the external trade statis ­ tics of the Community and statistics of trade between Member States (NIMEXE) ; however , for products classified under heading No 04.01 and subheadings 04.04 A, 04.04 D, 04.04 E I b) 1 and 23.07 B and mentioned under " IV. Dairy produce" in Annex I , broken down by Common Customs Tariff subheadings . Moreover, imports shall be broken down by country of origin and exports by country of desti ­ nation .' 2 . Article 1 ( 1 ) ( B) (b) shall be replaced by the following : '(b) for products mentioned under "V. Cereals and rice", " IX . Sugars" and "XI . Isoglu ­ cose" in Annex I : quantities .' 3 . In Annex I : (a ) under ' III . Eggs and poultry ', the text concerning subheading 04.05 A shall be replaced by the following : 'A. Eggs in shell , fresh or preserved : 1 . Poultry eggs ' ; (') OJ No L 281 , 1 . 11 . 1 975 , p. 1 . ( 2 ) OJ No L 303 , 28 . 11 . 1977 , p. 1 3 OJ No L 134, 28 . 5 . 1977 , p. 4 . ( 4 ) OJ No L 138 , 4 . 6 . 1977 , p. 12 . 20 . 12. 77 Official Journal of the European Communities No L 327/21 (b) under ' IV. Dairy produce , the text concerning (i) heading No ex 17.05 shall be replaced by the following : CCT heading No Description 21.07 Food preparations not elsewhere specified or included : F. Flavoured or coloured sugar syrups : I. Lactose syrups ( ii) heading No ex 23.07 shall be replaced by the following : CCT heading No Description ex 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : B. Other (than fish or marine mammal solubles) containing starch , glucose or glucose syrup falling within subheadings 17.02 B and 21.07 F II , or milk products : I. Containing starch or glucose or glucose syrup : a) Containing no starch or containing 10 % or less by weight of starch : 3 . Containing not less than 50 % but less than 75 % by weight of milk products 4 . Containing not less than 75 % by weight of milk products b) Containing more than 10 % but not more than 30 % by weight of starch : 3 . Containing not less than 50 % by weight of milk products c) Containing more than 30 % by weight of starch : 3 . Containing not less than 50 % by weight of milk products II . Containing no starch , glucose or glucose syrup, but containing milk products (c) under 'V. Cereals and Rice , the text concerning heading No ex 11.06 shall be replaced by the following : CCT heading Description No ex 1 1 .04 Flour of the dried leguminous vegetables falling within heading No 07.05 or of the fruits falling within any heading in Chapter 8 ; flour and meal of sago and of roots and tubers falling within heading No 07.06 : C. Flour and meal of sago and of roots and tubers falling within heading No 07.06 : 1 . Denatured No L 327/22 Official Journal of the European Communities 20 . 12. 77 (d) under ' IX. Sugars the table shall be replaced by the following : CCT heading Description No 17.01 Beet sugar and cane sugar, in solid form 17.03 Molasses (e) the following new table shall be added : 'XI . Isoglucose CCT heading No Description ex 17.02 Other sugars in solid form ; sugar syrups, not containing added flavouring or colouring matter ; artificial honey (whether or not mixed with natural honey) ; caramel : D. Other sugars and syrups : I. Isoglucose ex 21.07 Food preparations not elsewhere specified or included : F. Flavoured or coloured sugar syrups : III . Isoglucose syrup' ( f) under ' IV. Dairy produce and 'V. Cereals and rice , the words 'Other sugars ; sugar syrups in heading No 17.02 shall be replaced by the words 'Other sugars in solid form ; sugar syrups, not containing added flavouring or colouring matter Article 2 This Regulation shall enter into force on 1 January 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1977. For the Commission Finn GUNDELACH Vice-President